  Case 18-00656               Doc 45     Filed 01/22/19 Entered 01/22/19 08:43:03     Desc Main
                                           Document     Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

In Re:                                                   )      Case No. 18 B 00656
                                                         )
CANDACE B. AVERY,                                        )      Chapter 13
                                                         )
                               Debtor,                   )      Hon. Carol A. Doyle

   NOTICE OF TERMINATION OF AUTOMATIC STAY PURSUANT TO AUGUST 7,
        2018 AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO
         SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL

VIA ELECTRONIC NOTICE
To:   Tom Vaughn (Trustee)                               David H. Cutler, Esq. (Debtor’s Counsel)
      55 East Monroe Street, Suite 3850                  Cutler & Associates, Ltd.
      Chicago, Illinois 60603                            4131 Main Street
                                                         Skokie, Illinois 60076
VIA U.S. MAIL
To:   Candace B. Avery (Debtor)
      45 North Hillside Avenue, Apt. GW
      Hillside, Illinois 60162

Re:       SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL
          Account No. *****0761
          2015 Chrysler 200, Vin: 1C3CCCAB8FN611643

       Please be advised that Candace B. Avery (“Debtor”) has failed to maintain direct monthly
payments to SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL
(“Santander”) for the above referenced motor vehicle as required under 11 U.S.C. §362 and the
agreement with Santander as set forth in the August 7, 2018 Agreed Order Conditioning the
Automatic Stay as to Santander. As such, and based on Debtor’s failure to cure that delinquency
within fourteen (14) days from the date of Santander’s January 3, 2019 Notice of Default with
regards to the Agreed Order, the automatic stay has terminated and Santander will utilize its non-
bankruptcy remedies as to the vehicle identified above.
                                                    Respectfully submitted,
                                                    SANTANDER CONSUMER USA INC.,
                                                    D/B/A CHRYSLER CAPITAL,
                                                    Creditor,
David J. Frankel (Ill. #6237097)                    By:    /s/ Cari A. Kauffman
Cari A. Kauffman (Ill. #6301778)                    One of its attorneys
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312)332-3535 / (312)332-3545 (facsimile)



Santander/Avery/Notice of Termination
  Case 18-00656               Doc 45    Filed 01/22/19 Entered 01/22/19 08:43:03     Desc Main
                                          Document     Page 2 of 2


                                        CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Termination upon the above-named parties by electronic filing or, as noted above, by placing
same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 22nd day of January,
2019, before the hour of 5:00 p.m.

                                                        ___/s/ Cari A. Kauffman___




Santander/Avery/Notice of Termination
